Citation Nr: 1638481	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  12-08 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Portland, Oregon


THE ISSUE

Entitlement to service connection for lumbar spine disability.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and C. R.


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Senior Counsel

INTRODUCTION

The Veteran had active duty service from August 1969 to March 1971.

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2009 rating decision in which the RO denied the Veteran's claim for service connection for aggravation of a cracked 5th lumbar.  In June 2010, the Veteran filed a notice of disagreement (NOD). A statement of the case (SOC) was issued in March 2012, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in April 2012. 

In June 2015, the Veteran and his witness testified during a Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is of record.  The Veteran requested a copy of this hearing transcript in June 2015 and such a copy was provided in August 2015.

In October 2015, the Board requested a specialist's medical opinion from the Veterans Health Administration (VHA).  The opinion was received in November 2015, and the Board sought clarification of the opinion later that month.  The clarifying opinion was received in February 2016.  The Board again sought a clarification of the opinion later that month and the clarifying opinion was received in March 2016.  In March 2016, the Board provided copies of the opinions to the Veteran and informed him of his right to submit additional evidence or argument within 60 days.  Copies of this letter and the VHA opinions were also sent to the Veteran's representative.  The Veteran submitted additional argument in support of his appeal in May 2016.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished.



2.  Spondylolisthesis is a congenital defect, which is deemed to have clearly and unmistakably existed prior to service. 

3.  The Veteran did not sustain a superimposed disease or injury to his congenital spondylolisthesis during or as a result of service, nor is there competent, probative evidence to the effect that this congenital condition was otherwise chronically aggravated in or as a result or service, resulting in current lumbar spine disability. 


CONCLUSION OF LAW

The criteria for service connection for a lumbar spine disability are not met. 38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 4.9 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).   

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R.                 § 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 - 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ) (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.  

In this appeal, in a July 2008 pre-rating letter, the AOJ provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for service connection.  This letter provided notice as to what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  Further, this letter provided general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman and addressed what was necessary with respect to new and material evidence.  The June 2009 AOJ rating decision reflects the initial adjudication of the claims after issuance of the July 2008 letter.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the record consists of service treatment records as well as VA and private treatment records and February 2016 VHA opinion and March 2016 addendum opinion.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran, and by his representative, on his behalf.  The Board finds that no further action on any claim herein decided, prior to appellate consideration, is required.


As regards the June 2015 Board hearing, the Veteran was provided an opportunity to set forth his contentions before the undersigned Veterans Law Judge. In Bryant v. Shinseki, the Court held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, the Board finds that there has been substantial compliance with the duties set forth in 38 C.F.R. 3.103(c)(2), and that the hearing was legally sufficient. 

Here, during the June 2015 hearing, the undersigned identified the issue on appeal, which included service connection for a lumbar spine disorder.  Also, information was solicited regarding the Veteran's back symptoms and the in-service injury that he asserts aggravated this preexisting condition.  The Veteran and his representative further detailed his assertions that the Veteran's preexisting condition was aggravated by service.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.   Id. at 497.  Although the undersigned did not explicitly suggest the submission of any specific, additional evidence, on these facts, such omission is harmless.  The hearing discussion did not reveal the existence of pertinent, outstanding evidence to be submitted or obtained and the Board subsequently undertook additional development.  Notably, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), to include identification of any prejudice in the conduct of the hearing.

The Board notes that, in a May 2016 submission, the Veteran asserted that  February 2016 VHA opinion and March 2016 addendum opinion obtained by the Board were inadequate as the reviewing neurosurgeon did not physically examine him or review radiographic evidence.  However, the Veteran does not explain why a neurosurgeon would be unable to provide an etiology opinion based upon the detailed medical information and diagnoses as reported by his private physician and in other treatment records.  All VA examiners are presumed to be competent-and their medical opinions, in turn, are assumed to be adequate-absent specific evidence to the contrary.   See Parks v. Shinseki, 716 F.3d 581, 585 (Fed. Cir.2013) ("It is now well settled that 'VA benefits from a [rebuttable] presumption that it has chosen a person who is qualified to provide a medical opinion in a particular case.'")).  See also Bastien v. Shinseki, 599 F.3d 1301, 1307 (Fed. Cir. 2010) ("[A]ny challenge 'to the expertise of a VA expert' must set forth the specific reasons why the litigant concludes that the expert is not qualified to give an opinion."); Rizzo v. Shinseki, 580 F.3d 1288, 1290-91 (Fed. Cir. 2009) (holding that the Board is entitled to assume the competency of a VA examiner); accord Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that, under the presumption of regularity in the administrative process, the Board is entitled to assume the adequacy of VA examinations and opinions absent specific evidence to the contrary).   No such evidence has been presented here.  It follows that another VA examination or opinion would only delay adjudication, without benefiting the Veteran, and, thus, is unnecessary in this case.

Further, to the extent that the Veteran argues that he should be permitted to select a specialist to provide an etiology opinion in this appeal, the Board notes that there are no regulatory or statutory provisions permitting such action.  The Veteran has not explained why he would be qualified to select such a specialist despite having no medical training or education.  Moreover, the Board has acted well within its discretion in requesting such an expert medical opinion.  See 38 C.F.R. § 20.901(a) (authorizing the Board to obtain a medical opinion from an appropriate health care professional in the VHA on medical questions involved in the consideration of an appeal when, in its judgment, such medical expertise is needed for equitable disposition of an appeal).

In summary, the duties imposed by the VCAA have been considered and satisfied. The Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b). Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

The Board observes that every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or diseases existed before acceptance and enrollment and was not aggravated by such service.  See 38 U.S.C.A. §§ 1111, 1137.  See VAOPGCPREC 3-2003 (July 16, 2003); Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).

Further, congenital or developmental defects are not diseases or injuries within the meaning of the applicable law and regulations for VA compensation purposes.  38 C.F.R. § 3.303 (c).  However, service connection may be granted, in limited circumstances, for disability due to aggravation of a constitutional or developmental abnormality by superimposed disease or injury (see VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); and Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993)).

A defect is a structural or inherent abnormality or condition which is more or less stationary in nature.  VAOPGCPREC 82-90.  However, a disease may be defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown.  Id.  Service connection may be granted for diseases of congenital, developmental, or familial origin, but not for defects, unless such defect was subject to superimposed disease or injury during military service.  Id.  Such a disease, by its very nature, pre-exists a claimant's military service, and typically, entitlement to service connection turns on the question of whether manifestations of the disease in service constituted "aggravation" of the condition.  Id.

The Veteran contends that service connection for a lumbar spine disorder is warranted as his service permanently aggravated a congenital defect.  Specifically, during his June 2015 hearing, the Veteran testified that he has a missing fifth lumbar vertebrae, that this condition was a congenital defect and that it had been aggravated by the physical training and activity he performed during service.  He contends that the result of this aggravation was scar tissue in his spine and the severance of nerves.  Direct service connection has not been alleged by the Veteran.

Service treatment records are negative for complaints, findings or diagnoses related to the lumbar spine.  The Veteran's spine was found to be normal at the November 1968 service entrance examination and the March 1971 service discharge examination.  An undated DD-Form 47, Record of Induction, indicates that the Veteran had claimed to have had the defect of "[a]t one time had gout in [the] back (no verification)."  An October 2013 opinion from Dr. K.W. indicates that the Veteran "clearly" had some pre-existing component to his back pain given the spondylolisthesis and spondylolysis.  A March 2016 VHA opinion indicates that the Veteran suffers from spondylolisthesis due to a congenital defect or disease and that this condition existed prior to service.  There is no competent evidence on the file to the contrary and the file does not contain any competent medical evidence which rebuts the aforementioned opinion or otherwise diminishes its probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).   Significantly, the Veteran has not in any way alleged or even suggested that his lumbar spine condition did not preexist his service.

However, the resolution of this claim turn on the question of whether the Veteran's  preexisting lumbar spine was aggravated during or as by service.  A February 2016 VHA opinion, which was provided by a neurosurgeon, indicates that the Veteran's spondylolisthesis was congenital, meaning at birth, and was clearly and unmistakably not aggravated beyond the natural progression as the result of his participation in service.  In a March 2016 addendum opinion, the VHA physician  found the Veteran's spondylolisthesis was congenital and that it was not aggravated in the service because he returned to a normal condition after the service.  The VHA physician further noted that, despite the Veteran's contention that there was scar tissue in the spine and the severance of nerves, there was no nerve-severing noted in the record.

In contrast, an October 2013 opinion from Dr. K.W. indicates that it was "reasonable to conclude" that 25 percent of the Veteran's current symptoms were related to his military activity and 75 percent were related to "other issues."  A February 2009 private treatment note indicates that it was "obvious" that the activities of an infantryman in Vietnam would have been counterproductive for somebody with the Veteran's back problems.

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993). 

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).   However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171(1991).   In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).

In this appeal, the Board finds the February 2016 VHA opinion and March 2016 addendum opinion to be most persuasive on the question of aggravation during or as a result of service.  As indicated, these opinions were clearly based upon full consideration of the record, to include the Veteran's documented medical history and his assertions.  However, unlike the private opinions, the VHA opinions are supported by full, clearly-stated rationale.  Accordingly, the Board accords these opinion full probative weight on the medical nexus question. 

By contrast, the only opinions submitted in support of the claim are Dr. K.W.'s October 2013 opinion that 25 percent of the Veteran's current symptoms were related to his military activity and 75 percent were related to other issues and the February 2009 private treatment note indicating that it was obvious that the activities of an infantryman in Vietnam would have been counterproductive for somebody with the Veteran's back problems.  However, no rationale was provided in support of these opinions.  A medical opinion which only contains data and conclusions, and is not supported by reasons or rationale is accorded no probative weight.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions).  The February 2009 and October 2013 opinions are therefore afforded little, if any, probative weight. 

As for any direct assertions by the Veteran that there exists a medical relationship between the Veteran's claimed lumbar spine condition and service, the Board finds that no such assertions provide persuasive evidence in support of the claim.  The matter of the medical etiology of the disability here at issue is one within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Although lay persons are competent to provide opinions on some medical issues (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), here, the specific matter of the etiology of the lumbar spine disorder is a complex medical matter that falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007) (providing that lay persons are not competent to diagnose cancer).  As the Veteran is not shown to be other than a layperson without the appropriate training and expertise, he is competent to render a probative (i.e., persuasive) opinion the medical matter upon which these claims turn.  Id.  Hence, the lay assertions of medical nexus have no probative value.

The Board also notes that the Veteran cited to, and provided copies of, several Memorandum Decisions issued by the Court.  Such single-judge non-precedential Memorandum Decision provide persuasive, though not binding, reasoning and guidance.  See Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992) (a single-judge disposition of the Court is not binding; however, it may be cited for any persuasiveness or reasoning it contains).  In two of the cases cited by the Veteran, the Board reversed and remanded Board decisions in which the Board failed to explain why it did not provide the scope of physical examination and diagnosis requested by the Veteran, or failed to discuss its evaluation of contrary evidence.  Such is not the case here, as the Board has discussed the adequacy of the VHA opinion and the private etiology opinions submitted by the Veteran.  In the remaining case cited by the Veteran, the Court affirmed a Board decision denying an earlier effective date and has no apparent relevance here.  The Veteran's argument is therefore without merit.

Finally, the Board notes that the Veteran has submitted multiple internet articles in support of his appeal, including articles detailing sciatic nerve symptoms, the causes of schmorl nodes, the effects of spinal misalignments, and how to fight back pain.  The Board notes that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts, rather than on an unsubstantiated lay medical opinion.  See Mattern v. West, 12 Vet. App. 222, 228 (1999); see also Sacks v. West, 11 Vet. App. 314 (1998) and Wallin v. West, 11 Vet. App. 509 (1998).   In this case, the medical articles proffered on behalf of the Veteran were not accompanied by a positive opinion by a medical professional.  Rather, the VHA physician considered such evidence when rendering the February 2016 opinion and March 2016 addendum opinion, and rendered an opinion on the question of aggravation that weighs against the claim. 

Finally, to whatever extent the Veteran attempts, on the basis of his own lay assertions, to establish that his currently claimed and manifested lumbar spine condition-namely, spondylolisthesis-was aggravated during or a result of service, such attempt must fail.  The question of in-service aggravation of a preexisting abnormality is within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Although lay persons are competent to provide opinions on some medical issues (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), here, the matter upon which this claim turns is a complex medical matter that falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377, n. 4 (Fed. Cir. 2007) (providing that lay persons are not competent to diagnose cancer).  As the Veteran is not shown to be other than a layperson without appropriate training and expertise, he is not competent to render a probative (i.e., persuasive) opinion on such a matter.  Hence, any such lay assertions in this regard have no probative value.

For all the foregoing reasons, the Board finds the weight of the evidence is against the Veteran's service connection claim, and the claim must be denied.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  See generally Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 53-56.  


ORDER

Service connection for lumbar spine disability is denied. 


____________________________________________
JACQUELINE E. MONROE 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


